United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3317
                                  ___________

Jessie Johnson,                      *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Dion E. Wilson; Don Trimble; Alvin   * Eastern District of Arkansas.
Simes,                               *
                                     * [UNPUBLISHED]
            Appellees.               *
                                ___________

                            Submitted: December 7, 2005
                               Filed: December 20, 2005
                                ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Jessie Johnson appeals the district court’s1 28 U.S.C. § 1915(e)(2)(B)
preservice dismissal of his 42 U.S.C. § 1983 action. Having carefully reviewed the
record and Johnson’s submissions on appeal, see Moore v. Sims, 200 F.3d 1170, 1171
(8th Cir. 2000) (per curiam) (de novo review), we conclude the judgment of the


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable J. Thomas Ray, United States Magistrate Judge for the Eastern District of
Arkansas.
district court was correct. Johnson failed to allege any violation of his constitutional
rights by a state actor and, thus, failed to state a cognizable section 1983 claim. See
Kuha v. City of Minnetonka, 365 F.3d 590, 606 (8th Cir. 2003). Accordingly, we
affirm. See 8th Cir. R. 47B.
                         ______________________________




                                          -2-